IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,

Plaintiff, INFORMATION

CRIMINAL NO. 2019-CR- © 2. tA
AKIL ERICKSON,
MIKIEL ROBIN,

Violations:

18 U.S.C. § 1956(h)

31 U.S.C. §§ 5332(a)(L)and
(b)(Land (2)

18 U.S.C. § 1001(a)(2)

Defendants.

 

THE UNITED STATES ATTORNEY CHARGES THAT:

COUNT ONE
International Money Laundering Conspiracy
18 U.S.C. § 1956(h)

On an unknown date and continuing through on or about October 8, 2018, at St. Thomas,
District of the Virgin Islands, and elsewhere, the defendants,

Akil Erickson, and
Mikiel Robin,

did knowingly, combine, conspire, and agree with each other, and with others known and unknown
to the Grand Jury, to transport, transmit and transfer and attempt to transport, transmit and transfer
a monetary instrument and funds from a place outside of the United States to a place in in the

United States with the intent to promote the carrying on of a specific unlawful activity.

Allin violation of Title 18, United States Code, Section 1956(h) and (a)(2)(A).
COUNT TWO
Bulk Cash Smuggling
31 U.S.C. §$ 5332(a)(Land (b)(1)and (2)

On or about October 8, 2018, at St. Thomas, District of the Virgin Islands, the defendant,

Akil Erickson,
did knowingly, with the intent to evade a currency reporting requirement under Title 31, United
States Code, Section 5316, conceal more than $10,000 in currency on his person, or in any
conveyance, article of luggage, merchandise, or other container, and transport or transfer such

currency from a place outside the United States, to a place within the United States.

Allin violation of Title 31, United States Code, Section 5332(a)(1).

COUNT THREE
Bulk Cash Smuggling
31 U.S.C. $$ 5332(a)(1)and (b) (Land (2)

On or about October 8, 2018, at St. Thomas, District of the Virgin Islands, the defendant,
Mikiel Robin,
did knowingly, with the intent to evade a currency reporting requirement under Title 31, United
States Code, Section 5316, conceal more than $10,000 in currency on his person, or in any

conveyance, article of luggage, merchandise, or other container, and transport or transfer such

currency from a place outside the United States, to a place within the United States.

All in violation of Title 31, United States Code, Section 5332(a)(1).
COUNT FOUR
False Statements
18 US.C. § 1001 (a)(2)

On or about October 8, 2018, at St. Thomas in the District of the Virgin Islands, in a matter within
the jurisdiction of the United States Customs and Border Protection, Department of Homeland Security, an
agency within the Executive Branch of the United States, the Defendant,

Mikiel Robin,
did knowingly and willfully make a materially false, fictitious, and fraudulent statement and representation
to United States Customs and Border Protection officers regarding a matter within the United States

Department of Homeland Security’s jurisdiction, that is, defendant falsely and fraudulently represented that

he was not transporting in excess of $10,000 from the British Virgin Islands to the United States.

{a violation of Title 18, United States Code, Section 1001(a) (2).

COUNT FIVE

False Statements
18 U.S.C. § 1001 (a)(2)

On or about October 8, 2018, at St. Thomas in the District of the Virgin Islands, in a matter within
the jurisdiction of the United States Customs and Border Protection, Department of Homeland Security, an
agency within the Executive Branch of the United States, the Defendant,

: Akil Erickson,
did knowingly and willfully make a materially false, fictitious, and fraudulent statement and representation
to United States Customs and Border Protection officers regarding a matter within the United States

Department of Homeland Security's jurisdiction, that is, defendant falsely and fraudulently represented that

he was not transporting in excess of $10,000 from the British Virgin Islands to the United States.

: In violation of Title 18, United States Code, Section 1001 (a) (2).
FORFEITURE ALLEGATION

The allegations contained in Count One through Count Nine of this Indictment are hereby
re-alleged and incorporated by reference for the purpose of alleging forfeiture, pursuant to the
provisions of Title 21, United States Code, Section 853.

1. Upon conviction of the violations alleged in Count One through Count Six of this
Indictment, including violations of Title 18, United States Code, Sections 1956, 1951, 924, and 2,
and Title 21, United States Code, Section 841(a)(1), defendants AKIL ERICKSON and MIKIEL
ROBIN, , shall forfeit to the United States, pursuant to Title 21, United States Code, Section
853(a), any and all of the defendants’ right, title and interest in any and all property, real or
personal, constituting or derived from, any proceeds obtained, directly or indirectly, as the result
of the offenses; and any property used, or intended to be used, in any manner or part, to commit
or to facilitate the commission of these offenses. The United States will also seek a forfeiture
money judgment against the defendants equal to the value of any property constituting or derived
from any proceeds obtained, directly or indirectly, as the result of these offenses. With respect to
Akil Erickson, the amount of $50,100 in United States currency; with respect to Mikiel Robin
$3 6275 in United States currency and with respect to Tyrell Turnbull, $48,000 in United States
currency.

2. If any of the property described above, as a result of any act or omission of the
defendants:

(a) cannot be located upon the exercise of due diligence;
()) has been transferred or sold to, or deposited with, a third party;
(c) has been placed beyond the jurisdiction of the Court;

(d) has been substantially diminished in value; or
(e) has been commingled with other property which cannot be subdivided
without difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p), to

seek forfeiture of any other property of said defendants up to the value of the forfeitable property.

Dated: July 24, 2019 GRETCHEN C.F. SHAPPERT

 

 

By: ww ?
Everard E. Pott
Assistant U.S Attorney
5500 Veterans Drive, Ste. 260
St. Thomas, VI 00802
Everard.Potter@usdoj.gov
